DETAILED ACTION
This is a Quayle Action based on the 17/002,088 application filed on 08/25/2020 and which claims as originally filed have been considered in the ensuing action. The present application is being examined under the pre-AIA  first to invent provisions.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B (Figures 3A-5C) in the reply filed on 03/07/2022 is acknowledged. Claims 1-20 have been amended to be directed towards Species B.

Specification
The abstract of the disclosure is objected to because the abstract contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Spool
Belt
Inner frame
Ratchet wheel
Ratchet pawl
Torsion spring
At least one spring
The Examiner notes that none of the above identified elements are shown in the Figures elected. Further, the specification does not indicate that the figures that do show these elements are the same as those found in Species B. 

 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 5 is objected to because of the following informalities:  
On line 8, “tips of digits of a hand” should be corrected to ---the tips of the digits of the hand---
Claim 11 is objected to because of the following informalities:  
On lines 12-16, “wherein the at least one of the cradle and the pair of hooks are detachable from another portion of the outer frame to which the ratchet pawl is connected; a ratchet pawl coupled to the outer frame at a fixed location relative to the outer frame” should be corrected to ---- a ratchet pawl coupled to the outer frame at a fixed location relative to the outer frame; wherein the at least one of the cradle and the pair of hooks are detachable from another portion of the outer frame to which the ratchet pawl is connected---
Claim 16 is objected to because of the following informalities:  
On lines 8-9, “tips of digits of a hand” should be corrected to ---the tips of the digits of the hand---

Appropriate correction is required.


Allowable Subject Matter
Claims 1-20 are allowed. Claims 5, 11 and 16 are objected to for minor informalities, see above. 
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-10, the prior art of record fails to teach or disclose an exercise weight supporting device having all of the structural and functional limitations of claim 1 and further comprising an outer frame within which the inner frame is disposed and to which the inner frame is slidably connected to enable the inner frame and the outer frame to move along a vertical path of travel relative to each other when the exercise weight support device is suspended by the belt.
Regarding claims 11-20, the prior art of record fails to teach or disclose an exercise weight supporting device having all of the structural and functional limitations of claim 11  and further comprising an outer frame that comprises at least one of a cradle and a pair of hooks to support a bar of a free weight when the exercise weight support device is suspended by the belt, a ratchet pawl coupled to the outer frame at a fixed location relative to the outer frame; wherein the at least one of the cradle and the pair of hooks are detachable from another portion of the outer frame to which the ratchet pawl is connected.
The closest prior art of record includes Kay et al (US 9,884,239), Friessen (US 10,807,834), Parish et al (US 2014/0073493), and Chen (US 7,503,736).
 Kay et al discloses a weight supporting device with safety features including an inner and outer frame, a ratchet wheel and pawl safety feature and hooks with a cradle (see Figure 1). Kay et al fails to disclose an outer frame within which the inner frame is disposed and to which the inner frame is slidably connected to enable the inner frame and the outer frame to move along a vertical path of travel relative to each other when the exercise weight support device is suspended by the belt and/or an outer frame that comprises at least one of a cradle and a pair of hooks to support a bar of a free weight when the exercise weight support device is suspended by the belt, a ratchet pawl coupled to the outer frame at a fixed location relative to the outer frame; wherein the at least one of the cradle and the pair of hooks are detachable from another portion of the outer frame to which the ratchet pawl is connected. While it would be obvious to modify Kay et al such that at least one of the cradle and the pair of hooks is detachable, it would not be obvious to further put the ratchet pawl on the part of the outer frame that is not detachable. 
Friessen discloses a quick release weight retaining device having a hook that attaches to a weight (see Figure 1). Among other limitations, Friessen fails to disclose an outer frame within which the inner frame is disposed and to which the inner frame is slidably connected to enable the inner frame and the outer frame to move along a vertical path of travel relative to each other when the exercise weight support device is suspended by the belt and/or an outer frame that comprises at least one of a cradle and a pair of hooks to support a bar of a free weight when the exercise weight support device is suspended by the belt, a ratchet pawl coupled to the outer frame at a fixed location relative to the outer frame; wherein the at least one of the cradle and the pair of hooks are detachable from another portion of the outer frame to which the ratchet pawl is connected.
Parish et al discloses a free weight support apparatus comprising reels (60). Parish et al fails to disclose an outer frame within which the inner frame is disposed and to which the inner frame is slidably connected to enable the inner frame and the outer frame to move along a vertical path of travel relative to each other when the exercise weight support device is suspended by the belt and an outer frame that comprises at least one of a cradle and a pair of hooks to support a bar of a free weight when the exercise weight support device is suspended by the belt, a ratchet pawl coupled to the outer frame at a fixed location relative to the outer frame; wherein the at least one of the cradle and the pair of hooks are detachable from another portion of the outer frame to which the ratchet pawl is connected.
Chen discloses a retractable tie down with a reel, ratchet pawl and ratchet wheel (see Figure 1). Chen fails to disclose an outer frame within which the inner frame is disposed and to which the inner frame is slidably connected to enable the inner frame and the outer frame to move along a vertical path of travel relative to each other when the exercise weight support device is suspended by the belt and an outer frame that comprises at least one of a cradle and a pair of hooks to support a bar of a free weight when the exercise weight support device is suspended by the belt, a ratchet pawl coupled to the outer frame at a fixed location relative to the outer frame; wherein the at least one of the cradle and the pair of hooks are detachable from another portion of the outer frame to which the ratchet pawl is connected.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
The abstract, drawing and claim objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Megan Anderson/             Primary Examiner, Art Unit 3784